Certified Question to the Governor of the State of Rhode Island.
To His Excellency J. Joseph Garrahy, Governor of the State of Rhode Island and Providence Plantations
We have received from Your Excellency, pursuant to section 2 of article XII of the amendments to the State Constitution, a request for our advice on the construction of article III of P.L. 1982, chapter 344.
Due to the urgent need of your request for clarification of the state’s borrowing power, we have considered the question certified to us and the memorandum submitted relating thereto. Upon such consideration, we wish to advise you that the question certified will be answered in the affirmative.
Under P.L. 1982, ch. 344, the state may borrow amounts throughout the fiscal year which total in excess of one hundred and forty million dollars as long as the total of the unpaid borrowings outstanding is, at any one time, below that amount. In so concluding, we assume, as you requested, that one hundred and forty million dollars is less than twenty percent of the state’s receipts from taxes in the next prior fiscal year and, therefore, within the requirements of article XXXI, section 2, of the amendments to the Rhode Island Constitution.
We soon will issue a full opinion setting forth the basis for our conclusion.
/s/ Joseph A. Bevilacaua
JOSEPH A. BEVILACQUA Chief Justice
/s/ Thomas F. Kelleher
THOMAS F. KELLEHER Associate Justice
/s/ Joseph R. Weisberger
JOSEPH R. WEISBERGER Associate Justice
/s/ Florence K. Murray
FLORENCE K. MURRAY Associate Justice
/s/ Donald F. Shea
DONALD F. SHEA Associate Justice